Name: Commission Regulation (EEC) No 2196/80 of 14 August 1980 on the establishment of supplementary quotas for imports into the Community of certain textile products originating in Bulgaria participating in the 1980 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 80 Official Journal of the European Communities No L 219/5 COMMISSION REGULATION (EEC) No 2196/80 of 14 August 1980 on the establishment of supplementary quotas for imports into the Community of certain textile products originating in Bulgaria participating in the 1980 Berlin Trade Fairs tary quotas as set out in the Annex hereto shall be established in respect of the Berlin Trade Fairs to be held between 27 and 31 August and 12 and 16 October 1980 and shall be allocated to the Federal Republic of Germany . Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fairs as are recognized by those authori ­ ties as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 1 October 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 establishing a common procedure for administering quantitative quotas ( ! ), as last amended by Regulation (EEC) No 1901 /80 (2), and in particular Article 9 (3) thereof, Whereas, by Regulation (EEC) No 3059/78 , the impor ­ tation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; Whereas trade fairs are to be held, as last year, in Berlin in August and October 1980 at which third countries which export products subject to Regulation (EEC) No 3059/78 are expected to participate ; whereas supplementary quotas have already been esta ­ blished, in respect of the 1980 fairs, by Commission Regulation (EEC) No 1451 /80 (3) for products origi ­ nating in other third countries than Bulgaria ; whereas the existing shares of Community quotas relating to Bulgaria allocated to the Federal Republic of Germany may again be insufficient to meet the requirements of the trade fairs ; Whereas it is therefore necessary to establish supple ­ mentary quotas for the Berlin Trade Fairs and to allo ­ cate these to the Federal Republic of Germany ; Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 3059/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 3059/78 , 2. The period of validity of import authorizations or equivalent documents issued in accordance with paragraph 1 shall not extend beyond 31 December 1981 . 3 . The Commission shall be informed not later than 31 December 1980 of the total quantities covered by contracts authorized under paragraph 1 . Article 3 Importation of the textile products covered by authori ­ zations given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 3059/78 . HAS ADOPTED THIS REGULATION : Article 1 In addition to the quantitative limits on imports esta ­ blished by Regulation (EEC) No 3059/78 , supplemen ­ Article 4 ( ¢) OJ No L 365, 27. 12. 1978 , p. 1 . (2) OJ No L 185, 18 . 7 . 1980, p. 3 . 3 ) OJ No L 145, 11 . 6 . 1980 , p. 5 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 219/6 Official Journal of the European Communities 20 . 8 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14August 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission 20 . 8 . 80 Official Journal of the European Communities No L 219 /7 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Units Quantities 4 ex 60.04 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like , knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres Bulgaria 1 000 pieces 10 5 ex 60.05 A 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys , pullovers, slip-overs, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Bulgaria 1 000 pieces 16 7 ex 60.05 A II ex 61.02 B 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls ' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven , for women, girls and infants, of wool , of cotton or of man-made textile fibres Bulgaria 1 000 pieces 5 8 ex 61.03 61.03-11 ; 15 ; 19 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres Bulgaria 1 000 pieces 50